Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 4, 10-14 and 17-24 are pending. Claims 1, 10, 13 and 17 have been amended. Claims 2, 9 and 15 have been cancelled. Claims 1, 4, 10-14 and 17-24 have been examined.
Information Disclosure Statements
The Information Disclosure Statement filed 07/19/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buffiere et al. (WO 2016/113691, Pub Date: 07/21/2016, hereinafter “Buffiere”) in view of Minter et al. (US 2009/0035743, Pub Date: 02/05/2009, hereinafter “Minter”).
	Regarding claim 1, Buffiere teaches throughout the publication methods and systems for blood analysis, and more specifically systems and methods for detection of erythrocyte group and phenotype (antigen typing), for screening and identification of typical anti-erythrocyte antibodies reverse typing and atypical anti- erythrocyte antibodies (antibody 
	However, Buffiere fails to specifically teach that the methods and systems for blood analysis can be incorporated into a kit comprising a manual and that the systems are used for identification of contaminating agents.
	Minter teaches throughout the publication kits that can be used for blood testing (paragraphs 0037-0040, 0057 and 0059) and more specifically teaches kits for blood typing including a reader, buffers, reagents, application means, instructions, charts, desiccants, control samples, dyes, batteries, electronic means and a computer (see paragraph 0059). Furthermore, the systems and kits can be utilized for not only the detection of blood groups but also the detection of organisms such as fungus, bacteria, viruses, parasites, etc. (paragraph 0035).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the blood typing system and method of Buffiere into a blood typing kit including a manual with capabilities of detecting contaminating agents as taught by Minter because it would have been desirable to have all of the necessary 
While Buffiere in view of Minter do not explicitly teach a kit for simultaneously conducting various blood bank tests including at least blood type, blood sub-group and identification of contaminating agents and determination of quantitative measurable blood quality wherein said quantitative measurable blood quality includes at least one maximum storage period of a tested blood unit, prediction of functionality of transfused red blood cells, and prediction of transfused survivability of red blood cells, the claims themselves are directed to the kit itself and such method steps and testing limitations found in the claim’s preamble would not correspond to any structural differences in the claimed product. For these reasons, the recitations do not clearly invoke any additional structural limitations on the kit itself, particularly when the claims are given their broadest reasonable interpretation. As such, the claimed language is drawn to intended use of the kit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Buffiere in view of Minter teach the same structural limitations as recited in the claims (slide with binding molecules, lysis buffer, blocking buffer, wash buffer, set of conjugated marker-antibodies and a manual) and further teach a wide variety of blood analysis tests that can be conducted simultaneously, therefore the references are considered capable of performing the same 
Regarding claim 4, Buffiere in view of Minter teach the kit wherein said quantitative measurable blood quality comprises the prediction of RBCs' survivability after transfusion (Buffiere, paragraphs 0080-0082, cross matching assay of a donor and transfused recipient). 
Regarding claim 10, Buffiere in view of Minter teach the kit wherein said contaminating agents are indicative of elements that might influence the transfused patient (Minter, paragraphs 0035).
Regarding claim 11, Buffiere in view of Minter teach the kit wherein said binding molecules are antibodies or antibody binding fragments that bind specifically to antigens present in the blood sample (Buffiere, paragraph 0093). 
Regarding claim 12, Buffiere in view of Minter teach the kit wherein said binding molecules are antigens that bind specifically to antibodies present in the blood sample or that can measure it (Buffiere, paragraph 0093). 
Regarding claim 13, Buffiere in view of Minter teach a diagnostic system comprising: a) the diagnostic biological kit according to claim 1 for detection of target molecules and conducting blood tests (See above); b) a chemiluminescence light source (Buffiere, paragraph 0113); c) a detector positioned to detect light reflected, color change from the surface of an array of binding molecules, and thereby determine specific binding of target molecules to the array’s surface, wherein interference of reflectance of light illuminating the array's surface occurs due to specific binding of target molecules thereto, which is detectable by said light detector (Buffiere, paragraph 0114, detector); and d) a computing system comprising a 
Regarding claim 14, while Buffiere and Minter do not specifically teach the kit wherein: (i) said quantitative and measurable blood quality is determined by using blood tests and parameters correlating to RBC flow property (FP), such limitation is drawn to intended use of the kit and therefore the prior art only needs to be capable of performing the recited intended use. So long as the kit of Buffiere and Minter are capable of determining blood quality and parameters correlating to RBC flow property, it reads on the claims. The references teach the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 17, while Buffiere in view of Minter do not specifically teach that the kit determines (i) the presence of various diseases; (ii) blood type; (iii) the maximum storage period of specific blood unit; (iv) predication of survivability of transfused RBC (v) measurable blood unit quality for any comparison; and (vi) match between two or more blood units or samples, such limitation is drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the kit of Buffiere in view of Minter is capable of providing multiplex analysis of blood samples, it reads on the 
Regarding claim 18, Buffiere in view of Minter teach a method for determining quantitative and measurable blood quality (Buffiere, paragraph 0006), said method comprising: a) contacting a blood sample with a diagnostic biological kit of claim 1 (see above) under conditions that permit specific binding of target molecules to the binding molecules within said array (Buffiere, paragraphs 0016 and for example, paragraph 0099); b) detecting light reflected off the surface of the array under conditions effective to identify any target molecules bound thereto, thereby determining the presence of said target molecules within said blood sample (Buffiere, paragraph 0114); c) determining, based on said light reflection data, whether a target molecule is present or absent from the tested blood sample; and d) determining quantitative and measurable blood quality based on the above determinations (Buffiere, paragraphs 0115-0120). 
Regarding claim 19, Buffiere in view of Minter teach the method further comprising step (a1) of washing the array to remove materials/molecules un-specifically bound thereto (Buffiere, paragraph 0124). 
Regarding claim 20, Buffiere in view of Minter teach the method wherein said light detection step comprises (i) measuring light reflected from the array and providing an output identifying specifically bound target molecules based on the measured reflected light; and/or (ii) measuring color change within the array and providing an output identifying specifically bound target molecules based on the measured change of intensity of the signal (Buffiere, paragraphs 0114-0116). 

Regarding claim 22, while Buffiere and Minter do not specifically teach the system wherein: (i) said quantitative and measurable blood quality is determined by using blood tests and parameters correlating to RBC flow property (FP), such limitation is drawn to intended use of the system and therefore the prior art only needs to be capable of performing the recited intended use. So long as the system of Buffiere and Minter are capable of determining blood quality and parameters correlating to RBC flow property, it reads on the claims. The references teach the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 23, Buffiere in view of Minter teach the system wherein all of said blood tests are: (i) performed simultaneously on the same array (Buffiere, paragraphs 0090 and 0099). 
Regarding claim 24, Buffiere in view of Minter teach the system for determining (ii) blood type or (iv) predication of survivability of transfused RBC (Buffiere, paragraphs 0080-0082). 
Response to Arguments
	Applicant’s arguments filed 09/01/2021 have been considered but are not found to be persuasive in light of the amendments to the claims. Applicant’s arguments on pages 8-11 are all drawn to the failure of Buffiere in view of Minter to explicitly recite that the kit is suitable for simultaneously conducting various blood bank tests including at least blood type, blood sub-
Furthermore, it is noted that arguments drawn to the function of the kit components, for example, a lysis buffer enabling to test both external and internal elements of the red blood cells or the use of a dot-spot array that enables detection of even pico-grams of substance that enables determination of the presence or absence of pathogen material within a sample or within red blood cells are drawn to features which are not recited in the claims. The claim is limited to including the kit components of a slide with an array of binding molecules, lysis buffer, blocking buffer, wash buffer, set of conjugated marker-antibodies and a manual, which are all taught by the combination of Buffiere in view of Minter. Although the claims are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641